                                                                                                                                                          j,

AO 2458 (Rev. 02/08/2019) Judgment iri &"Criminal Petty Case (Modified)                                                              Page 1 of l r}
                                                                                                                                                 L "' -   11,

~~~~~~~~~                                                                                                                                                 11




                                     UNITED STATES DISTRICT COURT                                                                                          1


                                                SOUTHERN DISTRICT OF CALIFORNIA                                                                            I
                     United States of America                                JUDGMENT IN A CRIMINAL CASE                                                   i
                                v.                                           (For Offenses Committed On or After November 1, 1987)



                     Everardo Rosales-Morales                                Case Number: 3:19-mj-21246

                                                                             William R Burgener
                                                                             Defendant's Attorney


REGISTRATION NO. 83894298
THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                           ------'-----------~--------------
 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count( s)
                                                                          ------------------~
 D Count(s)                                                                   dismissed on the motion of the United States.
                   --------------~--~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 KTIME SERVED                             D _ _ _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                                                                                                                                                          •
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, March 13, 2019
                                                                           Date of Imposition of Sentence                                                 I



                                                                           tt/rtL~oLocK
                                                                                                                                                          i
                                                                                                                                                          l
                f"">. {)         IO<)L{c:'            ~ i ED
Received
               DUSM
                             I
                                                    Fa"""' .                                                                                              I
                                                     MAR 1 3 2019          UNITED STATES MAGISTRATE illDGE

                                          CLERK U s. O!STRJCT COURT
                                                                                                                                                          I
 Clerk's Office Copy
                                               ' . . - JCT OF CALIFORNIA
                                        ~~uTHERN oisiR           oEPUTY                                                  3:19-mj-21246
                                                                                                                                                          I
                                                                                                                                                          I
                                                                                                                                                          I'
                                                                                                                                                          I
